FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMmA APR 3 0 2012
C‘f,'§,'{;' ?’.,'FzhZ"Z’.-;‘?,ES 5?'&';',3’£§§;£
MlCHAEL LEE, )
Plaintiff, §
v. § Civil Action No. 12-0216
ERIC HOLDER, g
U.S. Attorney General, et al., )
Defendants. g
MEMORANDUM OPINION

This matter is before the Court on the plaintiffs application to proceed in forma pauperis
and his pro se complaint. The Court will grant the application and dismiss the complaint.
lt appears that the plaintiff is serving a tenn of imprisonment imposed by the United
States District for the Southern District of Florida upon his conviction of various drug and
firearms offenses. See Compl. at 4. He claims that the statutes under which he was prosecuted
and sentenced "were unconstitutionally enacted," id. at 3, and therefore, he asks this Court to
"[s]uspend the execution of [his] underlying criminal sentence," id. at 24.
A challenge of this nature must be presented to the sentencing court in a motion under 28
U.S.C. § 2255. Taylor v. U.S. Bd. ofParole, 194 F.2d 882, 883 (D.C. Cir. l952) (stating that a
motion under Section 2255 is the proper vehicle for challenging the constitutionality of a statute
under which a defendant is convicted). Section 2255 provides specifically that:
[a] prisoner in custody under sentence of a court established by Act
of Congress claiming the right to be released upon the ground that
the sentence was imposed_in violation of the Constitution or laws
of the United States, or that the court was without jurisdiction to

impose such sentence, or that the sentence was in excess of the
maximum authorized by law, or is otherwise subject to collateral

attack, may move the court which imposed the sentence to vacate,
set aside or correct the sentence.

28 U.S.C. § 2255(a) (emphasis added). And because plaintiff s claim goes to the fact of his
incarceration, he cannot recover damages in this civil rights action without showing that his
confinement already has been invalidated by "revers[al] on direct appeal, expunge[ment] by
executive order, declar[ation of invalidity] by a state tribunal authorized to make such

determination, or . . . a federal court’s issuance of a writ of habeas corpus." Heck v. Humphrey,

512 U.S. 477, 486-87 (1994); accord Whz`te v. Bowie, 194 F.3d 175 (D.C. Cir. 1999) (table).

The court will dismiss the complaint. An Order accompanies this Memorandum Opinion.

C%.>t